Citation Nr: 1729161	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 



ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from service from March to April 1984, February to July 1987, December 1990 to March 1991, September 2001 to August 2002, and September 2003 to March 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  When the case was previously before the Board in April 2016, the Board remanded the issue of entitlement to a compensable rating for hypertension to afford the Veteran a VA examination.  

The Veteran provided testimony before a Veterans Law Judge (VLJ) during a hearing in August 2010.  A transcript is of record.  The Veteran was informed that the VJL who previously presided in this matter was unavailable and was provided with an opportunity for a second hearing in a May 2017 correspondence.  The Veteran elected to proceed without a second hearing per his May 2017 response.

Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal and has modified the issues on appeal accordingly.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


(CONTINUED ON NEXT PAGE)



FINDING OF FACT

For the entire appeal period, the Veteran's hypertension required continuous use of medication for control, but is not manifested by a history of diastolic pressure predominantly 100 or more, or a systolic pressure predominantly 160 or more.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.104, Diagnostic Code (DC) 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran or his representative have not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that the April 2016 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Merits of the Claim

The Veteran seeks entitlement to an initial compensable rating for hypertension.  Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is not sufficient to warrant a compensable disability rating at any point during the appeal.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's service-connected hypertension is rated as noncompensable pursuant to 38 C.F.R. § 4.104, DC 7101.  According to DC 7101, a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more; a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more; a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Notes to DC 7101 provide that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic pressure of less than 90mm.  Additionally, the notes direct that hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, should be evaluated as part of the condition causing it rather than by separate evaluation.  Finally, hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

The Board notes that the rating criteria for hypertension specifically contemplates the use of medication to ameliorate symptoms and that a higher rating may not be assigned based solely on the fact that the Veteran uses medication to treat his symptoms.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."); McCarroll v. McDonald, 28 Vet. App. 267, 273 (2016). (the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications).

Applying these legal principles to the Veteran's claim, a compensable rating must be denied because for the entire period on appeal the Veteran's hypertension has not manifested by a history of diastolic pressure predominantly 100 or more, or a systolic pressure predominantly 160 or more.  

The Board has conducted a review of the Veteran's medical records, including VA and service treatment records stretching back to when the Veteran was first diagnosed with hypertension in 2001.  A review of these records shows that the Veteran's systolic pressure rarely nears the 150 range, and that the Veteran's diastolic pressure predominantly remains below 90.  The Board has noted that there may be outlier readings, such as in June 2003 when the Veteran's blood pressure averaged 160/100, but even there a later reading by the same physician in the course of the same exam showed a reading of 150/80-90.  See June 2003 Report from G.F.D, M.D.  See also List of Vitals from Private Medical Records showing readings below 160/100 between May 2005 and August 2006.  

For further illustration, more recent readings, which are fully within the period on appeal, include an average blood pressure reading of 127/84 recorded during a July 2016 VA medical examination.  The Board notes that the examiner indicated in the July 2016 report that the Veteran does not have a history of diastolic BP elevation predominantly 100 or more.  This conclusion is supported by the Board's own review of the record, including by readings such as those from September 2010 where the Veteran's BP was reported as 139/89, or March 2008 where the readings were reported as 145/84, 134/88, and 132/82.  See VA Medical Records.  

The conclusion that for the entire period on appeal the Veteran's hypertension has not manifested by a history of diastolic pressure predominantly 100 or more, or a systolic pressure predominantly 160 or more is also supported by the Veteran's own reports.  At his hearing, the Veteran testified that normally his systolic blood pressure is around 140, but he could not recall the diastolic pressure.  See Hrg. Tr. at 3.  The Veteran also testified that his medication did sometimes necessitate changes in 2001 and that this would result in higher ranges of 160-170.  Id.  The Veteran is competent to report regarding these symptoms since they include recollections of measurements from blood pressure testing and actions taken by his physicians.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's representative also argued that DC 7101 should be read disjunctively and that the Veteran does not have to meet all of the requirements of DC 7101 to have a compensable rating.  See April 2017 Informal Hearing Presentation.  Instead, it is argued that "[s]ince the [V]eteran takes continuous medication for his condition, we believe a compensable evaluation is warranted."  Id.  However, pursuant to DC 7101, a compensable rating may be assigned if diastolic pressure "for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control."  A plain reading of the regulation shows that both a history of diastolic pressure predominantly over 100 or more and continuous medication for control are required for the minimum compensable rating.  See also McCarroll, 28 Vet. App. At 274 (2016) ("a veteran must satisfy one of three alternatives: first, current diastolic pressure predominantly 100 or more; second, current systolic pressure predominantly 160 or more; or third, a history of diastolic pressure predominantly 100 or more with blood pressure controlled by continuous medication.").  

Considering the Veteran's testimony along with all of the medical records, the Board finds that for the entire appeal period, the Veteran's hypertension required continuous use of medication for control, but is not manifested by a history of diastolic pressure predominantly 100 or more, or a systolic pressure predominantly 160 or more.  There is no dispute that the Veteran requires the use of medication for his hypertension.  As the Veteran reported, occasionally, his medication may require changing, and this may be characterized by blood pressure beyond 160 or 100.  However, the issue is whether the Veteran has blood pressure predominantly over 160 or 100.  In that regard, the Board notes that it is quite possible that occasionally during the period on appeal, the Veteran's blood pressure was above 160 or 100, as is seen from the reported records and testimony outside the appeal period, however most of the time, the Veteran's blood pressure remains below the compensable level.  Accordingly, entitlement to an initial compensable rating for hypertension is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311(1999).


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for hypertension is denied.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this matter again, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board finds that the issue of entitlement to a TDIU should be remanded for further development.  During the course of his August 2010 hearing, the Veteran reported that he was unable to work due to his service-connected disabilities.  See Hrg. Tr. at 17-18.  The Federal Circuit has held that once a claimant (1) submits evidence of a medical disability, (2) makes a claim for the highest rating possible, and (3) additionally submits evidence of unemployability, the VA must consider TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met).  Accordingly, the Board finds that the issue has been raised as part and parcel of the claim for an entitlement to an increased hypertension rating, and that the TDIU claim is appropriately before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009),

The Board notes that the RO adjudicated and denied a previous TDIU claim by way of an October 2009 decision, and that the Veteran did not appeal that decision.  However, the Board further notes that since the October 2009 RO decision, the Board has granted service-connection for an eye and headache disabilities.  See April 2016 BVA Decision and Remand.  Since the Veteran is now service-connected for more disabilities, including disabilities that relate to the Veteran's complaints of unemployability, the TDIU claim must be considered again.  

On remand, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.

2.  Ask the Veteran to identify any private medical care providers who treated him for his service-connected disabilities.  After securing any necessary authorization, obtain records from any identified providers.

3.  After completing the above actions and allowing the Veteran sufficient time to supplement the record, schedule the Veteran for appropriate VA examinations to ascertain the functional impact of the Veteran's service connected disabilities on his ability to maintain gainful employment for the entire period on appeal.

The examiners should take into account all the evidence of record to include lay and medical evidence.  

In providing the requested opinion, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced. 

The examiners' opinions should also include a discussion as to the impact that the Veteran's service-connected disabilities have on his ability to perform sedentary labor and physical labor.

The VA examination report must include a complete rationale for all opinions expressed. 

If an examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above development and any additional development deemed necessary, readjudicate the TDIU issue and consider whether the Veteran's ratings should be increased for any of his service-connected disabilities based upon the newly developed evidence of record.  

5.  If TDIU remains denied, refer the Veteran's claim to VA's Director of Compensation and Pension Services or the Undersecretary for Benefits for an opinion regarding entitlement to TDIU on an extraschedular basis.  

6.  After completing the above actions, if the decision is adverse to the Veteran, issue a supplemental statement of the case that includes consideration of entitlement to TDIU on an extraschedular basis, and allow an appropriate time for response. Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


